Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154375 & (22)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  JAMIE LYNNE PREVO,
           Plaintiff-Appellant,
  v                                                                SC: 154375
                                                                   COA: 330919
                                                                   Ingham CC: 12-001648-DP
  BRANDON JERMAIN JACKSON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 19, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to include
  government documents is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2017
         s0925
                                                                              Clerk